        Case 1:19-cv-01688-TWT Document 18 Filed 10/21/19 Page 1 of 2




                    UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF GEORGIA

                                           :
Leon Howard,                               :
                                           :
                                           :
                   Plaintiff,              : Civil Action No.:
      v.                                   : 1:19-cv-01688-TWT-CCB
                                           :
RealPage, Inc.,                            :
                                           :
                   Defendant.              :
                                           :
                                           :

                          NOTICE OF SETTLEMENT

      NOTICE IS HEREBY GIVEN that the parties in the above-captioned case

have reached a settlement. The Plaintiff anticipates filing a stipulation of dismissal

of this action with prejudice pursuant to FED. R. CIV. P. 41(a) within 60 days.

Dated: October 21, 2019
                                       Respectfully submitted,

                                       By: /s/ Sergei Lemberg, Esq.
                                       Attorney for Plaintiff
                                       LEMBERG LAW L.L.C.
                                       43 Danbury Road, Third Floor
                                       Wilton, CT 06897
                                       Telephone: (203) 653-2250 ext. 5500
                                       Facsimile: (203) 653-3424
                                       Email: slemberg@lemberglaw.com
        Case 1:19-cv-01688-TWT Document 18 Filed 10/21/19 Page 2 of 2




                         CERTIFICATE OF SERVICE

      I hereby certify that on October 21, 2019, a true and correct copy of the
foregoing Notice of Settlement was served electronically by the U.S. District Court
Northern District of Georgia Electronic Document Filing System (ECF) and that
the document is available on the ECF system.

                                      By /s/ Sergei Lemberg
                                              Sergei Lemberg, Esq.
